PER CURIAM.
AFFIRMED. We affirm the trial court’s denial of Roberson’s Motion for Post-Conviction Relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The issue he raised, the voluntariness of his waiver of his right to remain silent, was disposed of previously on direct appeal. Roberson v. State, 608 So.2d 577 (Fla. 5th DCA 1992), dismissed, 617 So.2d 320 (Fla.1993). Thus, this issue is procedurally barred. Medina v. State, 573 So.2d 293, 295 (Fla.1990), habeas corpus denied, 586 So.2d 317 (Fla.1991).
COBB, DIAMANTIS and THOMPSON, JJ., concur.